Gerald B. Phillips, /s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 28, 2014

                                      No. 04-13-00725-CV

                                    David Allan EDWARDS,
                                           Appellant

                                                 v.

                                   Gerald B. PHILLIPS, M.D.,
                                             Appellee

                  From the 81st Judicial District Court, Atascosa County, Texas
                              Trial Court No. 12-02-0185-CVA-A
                           Honorable Thomas F. Lee, Judge Presiding

                                         ORDER
      Appellant David Allan Edwards is an inmate acting pro se. Before the appellate record
was complete, Appellant filed a brief on October 25, 2013. He filed a second brief on January 8,
2014. Neither brief contains any citations to the record. See TEX. R. APP. P. 38.1(i).
        The reporter’s record was filed on July 22, 2014, and the appellate record is complete.
See id. R. 38.6. Appellant’s brief is due on August 21, 2014. See id.
       Appellant’s brief “must contain a clear and concise argument for the contentions made,
with appropriate citations to authorities and to the record.” Id. R. 38.1(i); accord In re Estate of
Valdez, 406 S.W.3d 228, 235 (Tex. App.—San Antonio 2013, pet. denied) (reiterating
requirements for appellant’s brief).

                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of July, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court